Name: Commission Regulation (EEC) No 1849/90 of 29 June 1990 fixing the reference prices for hybrid maize and hybrid sorghum for sowing for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: plant product;  means of agricultural production;  prices
 Date Published: nan

 No L 168/36 Official Journal of the European Communities 30. 6 . 90 COMMISSION REGULATION (EEC) No 1849/90 of 29 June 1990 fixing the reference prices for hybrid maize and hybrid sorghum for sowing for the 1990/91 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 2358/71 of the Council of 26 October 1971 on the common organization of the market in seeds ('), as last amended by Regulation (EEC) No 1 239/89 (2), and in particular Article 6 (5) thereof, Whereas Article 6 ( 1 ) of Regulation (EEC) No 2358/71 provides that a reference price for each type of hybrid maize and hybrid sorghum for sowing is to be fixed annu ­ ally ; whereas those reference prices must be fixed on the basis of the free-at-frontier prices recorded during the last three marketing years except for abnormally low prices ; whereas, pursuant to Article 2 of Regulation (EEC) No 1578/72 of the Council of 20 July 1972 laying down general rules for fixing reference prices and for determi ­ ning free-at-frontier offer prices for hybrid maize and hybrid sorghum for sowing (3), as last amended by Regula ­ tion (EEC) No 1984/86 (4), only prices for imports from third countries which are representative in terms of quan ­ tity and quality of the product should be taken into consideration ; Whereas Commission Regulation (EEC) No 784/90 of 29 March 1990 fixing the reducing coefficient for agricultural prices in the 1990/91 markting year as a result of the monetary realigment of 5 January 1990 and amending the prices and amounts fixed in ecus for that marketing year (5) draws up the list of prices and amounts to which the coefficient 1,001712 is applied under the arrange ­ ments for the automatic dismantlement of negative monetary gaps ; whereas the prices and amounts fixed in ecus by the Commission for the 1990/91 marketing year must take account of the resulting reduction ; Whereas imports of the types of hybrid maize for sowing falling within CN code 1005 10 19 may not be considered as representative on account of the very small quantity involved ; whereas no reference prices may therefore be fixed for those types of maize ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Seeds, HAS ADOPTED THIS REGULATION : Article 1 For the 1990/91 marketing year, the reference prices for hybrid maize and hybrid sorghum for sowing falling within CN codes 1005 10 11 , 1005 10 13, 1005 10 15 and 1007 00 10 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 June 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 246, 5. 11 . 1971 , p. 1 . (2) OJ No L 128, 11 . 5 . 1989, p. 35. P) OJ No L 168, 26. 7. 1972, p. 1 . (4) OJ No L 171 , 28 . 6 . 1986, p. 3 . (J) OJ No L 83, 30 . 3 . 1990, p. 102. 30 . 6.- 90 Official Journal of the European Communities No L 168/37 ANNEX (ECU/100 kg) CN code Description Referenceprices Maize :  Seed :   Hybrid (') : 1005 10 11    Double hybrids and top cross hybrids 95 1005 10 13    Three-cross hybrids 105 1005 10 15    Simple hybrids 220 Grain sorghum : 1007 00 10  Hybrids for sowing 130 (') Entry under this CN code is subject to conditions to be determined by the competent authorities .